Order filed February 28, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00019-CR
                              NO. 14-13-00020-CR
                                ____________

                         CHARLES DAVIS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1339915 & 1339916


                                   ORDER

      On December 19, 2012, appellant, Charles Davis, filed notices of appeal
from the judgments of conviction in these cases. Companion cases are currently
pending in the Court of Appeals for the First District of Texas under case numbers
01-12-01138-CR, 01-12-01139-CR, 01-12-01140-CR, & 02-12-01141-CR, styled
Jerome Goody v. State of Texas, and 01-12-01144-CR, 01-12-01145-CR, & 01-12-
01146-CR, styled Jay Scott Garrison v. State of Texas. In addition, another
companion case filed under our number 14-12-01129-CR, styled Feona Mason v.
State of Texas, is ordered transferred to the Court of Appeals for the First District
of Texas by separate order filed this date.

      It is ORDERED that the appeals docketed under this court=s appellate case
numbers 14-13-00019-CR and 14-13-00020-CR are transferred to the Court of
Appeals for the First District of Texas pursuant to Texas Government Code section
22.202(h), governing assignment of companion cases to the same court of appeals.
The Clerk of this Court is directed to transfer all papers filed in the cases, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                   PER CURIAM




                                          2